Citation Nr: 1413241	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-38 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to service connection for left carpal tunnel syndrome (CTS).

2.  Entitlement to increases in the ratings for residuals of left wrist ganglion cyst (currently assigned staged ratings of 10 percent prior to December 12, 2011, and 20 percent, combined, from that date (encompassing a separate 10 percent rating for a painful scar)). 

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a compensable rating for bilateral hearing loss.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU)



REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1964 to June 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2010, September 2011, September 2012, and March 2013 rating decisions of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO), which, respectively, continued a 10 percent rating for residuals of left wrist ganglion cyst removal, denied service connection for left CTS and a compensable rating for bilateral hearing loss, awarded a separate 10 percent rating for scar residuals of left wrist ganglion cyst removal, and granted service connection for PTSD, rated 30 percent.  In December 2013, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  At the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration.  

The issues of service connection for left CTS, and entitlement to a rating in excess of 30 percent for PTSD, a compensable rating for bilateral hearing loss, and a TDIU rating are being REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

Prior to December 12, 2011 the Veteran's residuals of left wrist ganglion cyst removal were shown to be manifested by no more than mild limitation of motion, and a painful residual scar was not shown; from that date, the ganglion cyst removal residuals are shown to be manifested by no more than mild limitation of left wrist motion and by a painful scar that is not unstable or and does not cause additional limitation of function.


CONCLUSION OF LAW

Ratings for residuals of left wrist ganglion cyst removal in excess of 10 percent prior to December 12, 2011, and/or in excess of 20 percent, combined, from that date are not warranted.  38 U.S.C.A. §§ 1155; 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes (Codes) 5214, 5215, 4.118, Code 7804 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The appellant was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A February 2010 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

During the videoconference Board hearing, the Veteran was advised of the evidentiary requirements for his claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in February 2010 and December 2011.  As is discussed in greater detail below, the examination reports/opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  A private December 2012 examination is also included in the record.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this issue and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence as to this issue that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all the evidence in the claims file, and in "Virtual VA", with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

A July 2006 rating decision granted the Veteran service connection for residuals of left wrist ganglion cyst removal, rated 10 rating.  The instant claim for increase was received in January 2010.  

On February 2010 VA fee-basis examination the Veteran stated that his left wrist scar was not unstable.  On examination, the scar measured 3 centimeters by 0.1 centimeters and was not painful.  It was a superficial scar with no underlying tissue damage.  The scar showed no edema, inflammation, or keloid formation.  The wrist exhibited no edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment, or draining.  There was no subluxation or ankylosis.  The functional impact was decreased range of motion, including dorsiflexion limited to 55 degrees, palmar flexion limited to 61 degrees, and ulnar deviation limited to 38 degrees; radial deviation was normal.  Imaging was within normal limits.  The examiner noted that the Veteran was retired and opined that the effect of the condition on daily activity was moderate.  

On December 2011 VA fee-basis examination the Veteran reported constantly painful left wrist scars that affected his ability to grip with his left hand.  (In an August 2012 addendum, the examiner clarified that only one of the scars was related to ganglion cyst removal.)  He reported symptoms of weakness, tenderness, and pain, but denied stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, drainage, effusion, subluxation, or dislocation.  He reported flare-ups that cause numbness in his fingers.  

The service-connected left wrist ganglion cyst removal scar was described as linear, and measuring  2.5 centimeters by 0.2 centimeters.  Left wrist muscle strength for flexion and extension was 4 (on a scale of 5), and grip and pinch strength was 5/5.  There was no muscle atrophy or wrist joint ankylosis.  Left wrist palmar flexion and dorsiflexion were 70 degrees or better, with pain beginning at 70 degrees or greater.  Range of motion was not decreased after repetition.  The examiner observed functional impairment, including reduced and weakened movement, as well as pain on movement.  There was no localized tenderness or pain on palpation of joints or soft tissue.  [The Board notes that in the accompanying disability benefits questionnaire the examiner indicated that the left wrist scar was painful and unstable.  However, specifically addressing stability he indicated that there were no unstable scars.  The Board finds the single notation to the contrary to be an inadvertent error.]  The examiner opined that the Veteran's painful scar alone does not limit function and that the painful scar and limited motion do not impact on his ability to work.  Based on the December 2011 VA examiners opinion, the RO awarded a separate 10 percent rating for a painful scar.

In a private medical opinion dated in December 2012, the provider noted a history of a left wrist ganglion cyst surgical removal in service and noted two healed scars on the left hand, full range of motion, and decreased grip of the left hand/wrist.  The scars were measured at 5 centimeters by 0.5 centimeters and 2 centimeters by 2.5 centimeters; neither was painful or unstable.  The private opinion did not otherwise address the severity of any residuals.

VA treatment records from March 2011 to August 2012 note the Veteran's complaints of continuing left wrist pain, accompanied by finger numbness; these symptoms were associated with mild osteoarthritis and CTS, respectively, and a wrist brace was recommended.  Scars were noted on the dorsal aspect of the left wrist and hand, along with mildly decreased dorsiflexion of the left wrist.

At the December 2013 videoconference hearing before the undersigned, the Veteran testified that his left wrist is painful, fatigues easily, and has limited range of motion.  He also testified that his grip is weakened.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity caused by the given disability.  Separate Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings applies under a particular Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

The Veteran's residuals of left wrist ganglion cyst removal are partially rated as a painful scar.  Unstable or painful scars are rated under Code 7804, which provides for a disability rating based on the number of painful or unstable scars.  A 10 percent rating is provided for one or two unstable or painful scars, a 20 percent rating for three or four, and a 30 percent rating for five or more.  Scars that are painful and unstable (defined as one with a frequent loss of covering of skin over the scar) are entitled to an additional 10 percent evaluation.   

Code 7805 provides that disabling effects not considered under Codes 7800 to 7804 are to be rated under an appropriate Code.  38 C.F.R. § 4.118.  Limitation of range of motion is not contemplated under Codes 7800-7804.  Thus, this disability is also rated under Code 5215 as a musculoskeletal disability, which is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40, 4.71a.  

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40.

Under Code 5215, dorsiflexion of either the major or minor wrist to less than 15 degrees or palmar flexion limited in line with the forearm warrants a maximum 10 percent rating.  A higher rating requires ankylosis.  See 38 C.F.R. § 4.71a, Codes 5214, 5215.  Normal wrist range of motion is 80 degrees of palmar flexion, 70 degrees of dorsiflexion, 20 degrees of radial deviation, and 45 degrees of ulnar deviation.  38 C.F.R. § 4.71, Plate I.

The Veteran asserts that his residuals of left wrist ganglion cyst removal are more severe than is contemplated by the current 20 percent combined rating (which, he contends, does not adequately account for pain, limited range of motion, and reduced grip strength).  

The VA treatment records and examinations reports are found to provide highly probative evidence against an increased rating for residuals of left wrist ganglion cyst removal.  Clinical findings do show a disability manifested by a painful scar and limited range of motion.  However, there is no evidence of record indicating that he has more than two painful left wrist scars, limitation of palmar flexion in line with forearm and dorsiflexion to less than 15 degrees, or ankylosis; and the preponderance of the evidence is against a finding that the scar is unstable.  Thus, the evidence of record does not support a schedular rating in excess of the 20 percent (combined) assigned.

The Board has considered whether higher ratings would be warranted under other Codes.  With respect to the Veteran's left wrist scar, the Board has considered other Codes under 38 C.F.R. § 4.118, but the scar is not of the head, face, or neck and does not cover a sufficient surface area to merit a higher rating under an alternate Code.  With respect to limitation of left wrist movement, the Board has considered VA treatment records suggesting osteoarthritis in the left wrist, but notes that such disability would be compensated as limited motion of the left wrist, which is already compensated at a 10 percent rating.  See 38 C.F.R. § 4.14 (which prohibits rating the same manifestation under two separate diagnostic codes).    

The Board has also considered whether the Veteran is entitled to a separate 10 percent rating for painful scar prior to December 12, 2011.  The first objective evidence of record indicating that the left wrist scar is, itself, painful is the VA examination on that date; the scar was not noted to be painful on the previous (February 2010) VA  examination.  Consequently, there is no evidence to support a combined rating in excess of 10 percent prior to December 12, 2011.

Finally, the Board acknowledges the Veteran's contentions that his condition is worse than documented in the treatment records (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)), and considered whether referral of this matter for extraschedular consideration is warranted.  However, the symptoms and functional limitations shown by the probative evidence of record are encompassed by the criteria for a two 10 percent schedular ratings assigned (one for painful but not unstable scar, and one for mild limitation of wrist motion due to pain, weakness, fatigue, and tenderness).  Therefore, those criteria are not inadequate and referral for extraschedular consideration is not warranted.  See 38 U.S.C.A. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  [Symptoms of numbness noted in the record, and associated with a diagnosis of left CTS, are addressed in the remand below.]


ORDER

Ratings for residuals of left wrist ganglion cyst removal in excess of 10 percent prior to December 12, 2011 and/or  in excess of 20 percent (combined) from that date are denied.



REMAND

The Veteran was last afforded a VA audiological evaluation in July 2011.  At the videoconference hearing before the undersigned he testified that his hearing acuity had worsened in the interim.  He is competent to make such observation (as a layperson is capable of noting a diminution of hearing acuity).  Accordingly, a contemporaneous examination to ascertain the current severity of his hearing loss disability is necessary.

The Veteran also testified that he has developed additional psychiatric symptoms since his last VA psychiatric examination.  Thus, an examination to ascertain the current severity of his PTSD is necessary.

It was not clear at the December 2013 hearing that the Veteran had timely perfected an appeal with respect to his claim of service connection for left CTS.  On further review since, the Board found that the RO issued supplemental SOCs (SSOCs) as to this matter and certified it for appellate review, indicating to the Veteran and his representative that the matter had been properly appealed.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waived objection to untimeliness of substantive appeal by taking actions which led the Veteran to believe that an appeal had been perfected).  However, as he was not afforded opportunity to present testimony at the hearing regarding this matter, a remand is required to afford him the opportunity to do so.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).

Additionally, at the Board hearing, the Veteran testified that he is unable to work due to service-connected disabilities.  Thus, the matter of entitlement to a TDIU rating is raised by the record, and entitlement to such rating must be addressed (in the first instance by the RO) in the context of these claims.  38 C.F.R. § 4.16(b).  

Finally the most recent VA treatment records associated with the record are dated in May 2013.  Pertinent updated records are constructively of record and must be secured.   
  
Accordingly, the case is REMANDED for the following:

1.  The RO should schedule the Veteran for a videoconference hearing before a Veterans Law Judge addressing the issue of service connection for left CTS.  The Veteran and his representative are to be notified by letter of the date, time, and place of that hearing.  Thereafter, that issue should be processed in accordance with established appellate practices

2.  The RO should provide the Veteran appropriate notice for a TDIU claim, and provide him the form for applying for such benefit.  If he responds, the RO should fully develop and adjudicate the matter.  He should be advised that such matter will only be further before the Board if he files a notice of disagreement with any denial of such claim, and a substantive appeal after an SSOC is issued. 

3,  The RO should ask the Veteran to identify all providers of evaluation or treatment he has received for the disabilities remaining at issue, and to provide all authorizations necessary for VA to obtain any private records of such treatment.  The RO should secure for the record copies of complete clinical records of evaluation and treatment from all providers identified, to specifically include all VA treatment and evaluations records that are not already associated with the record.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the RO's request for identified records sought, the Veteran must be so notified and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

4.  Thereafter, the RO should arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine the current severity of his bilateral hearing loss disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  In addition to reporting the audiometry findings, the examiner should elicit from the Veteran information as to how his hearing loss affects his daily living, and also comment on the expected impact the degree of hearing loss shown would have on occupational and social functioning (i.e., provide an opinion as to whether the Veteran's complaints are consistent with the level of hearing loss objectively shown).

5.  The RO should also arrange for a psychiatric evaluation of the Veteran to determine the current severity of his PTSD.  The entire record, (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should describe the nature, frequency and severity of psychiatric symptoms found.  The report should include discussion of any additional psychiatric symptoms not previously considered (to specifically include any disorientation) and any increase in the severity of prior noted PTSD symptoms.  In that regard, the examiner should have available for review a copy of the criteria for rating psychiatric disabilities, and should comment regarding the presence or absence of each listed symptom in the criteria for ratings for mental disability in excess of 30 percent (as well as any other symptoms of similar gravity found, but not listed in the rating criteria).  If a symptom is noted present, note its severity and frequency.  The examiner should specifically comment on the impact of the Veteran's psychiatric symptoms on his occupational and social functioning.
The examiner must explain the rationale for all opinions, citing to supporting factual data.

6.  The RO should then review the record and readjudicate the claims remaining on appeal.  If any remain denied, the RO should issue an appropriate SSOC and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


